Citation Nr: 1813007	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 30, 2015, for the grant of service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which granted service connection for a back disability, effective March 30, 2015.

In November 2017, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a June 1983 decision, the Board denied service connection for a back disability and that decision became final and binding and subsumed the October 1982 rating decision that denied the Veteran's original service connection claim for a back disability.

2.  The Veteran filed subsequent petitions, but in unappealed April 1987, June 1997 and November 2008 rating decisions, the RO continued the denial of the claim.  

3.  The Veteran most recently filed a petition to reopen his service connection claim for a back disability in March 2015 and submitted new and material evidence to support his service connection claim.

4.  In a November 2015 rating decision, the RO granted service connection for a back disability, effective March 30, 2015, the date of the Veteran's most recent petition to reopen. 
5.  There is no pending, unadjudicated petition to reopen the service connection claim for a back disability prior to March 30, 2015. 


CONCLUSIONS OF LAW

1.  The Board's June 1983 decision that denied service connection for a back disability is final and subsumed the October 1982 rating decision.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100 (2017).

2.   The April 1987, June 1997, and November 2008 rating decisions denying service connection for a back disability are final.  38 U.S.C. §§ 5109, 5110, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.105(a), 20.302, 20.1103 (2017).

3.  The criteria are not met for the assignment of an effective date prior to March 30, 2015, for the award of service connection for a back disability.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Earlier Effective Date - Applicable Laws and Regulations

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See Id.; 38 C.F.R. § 3.400(r). 

The effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

A formal claim is one that has been filed in the form prescribed by VA. See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2017).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351   (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Analysis

The Veteran asserts that he should be entitled to an earlier effective date for his grant of service connection for a back disability.  Specifically, the Veteran asserts that he should be entitled to an effective date going back to his separation from active duty, since he filed his original application within a year of discharge. 

By way of procedural background, the Veteran filed his original claim for a back disability in October 1982.  The RO denied the service connection claim by an October 1982 rating decision, and the Veteran was noticed of denial in November 1982.  The Veteran appealed the denial to the Board, and by a June 1983 decision, the Board continued the denial of the service connection claim for a back disability.  Because the Veteran did not appeal the Board decision and reconsideration was not ordered, that Board decision became final and subsumed the prior October 1982 rating decision.  38 U.S.C. § 7104 (b); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1100, 20.1104.
Thus while recognizing that the Veteran filed his original claim for service connection for a back disability within the first post-service year, the corresponding rating decision dated in October 1982 denied the claim and the Veteran did not appeal that decision and it therefore became final.  An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C. §§ 5109A, 7111 (2012); 38 C.F.R. §§ 3.105, 20.1400 (2017).  Clear and unmistakable error (CUE) in prior decisions; however, has not been asserted in this case.

The claim was again readjudicated in April 1987, but the RO continued to deny the claim finding that the evidence did not warrant a change to the original denial of service connection for a back disability.  The Veteran was notified of his appellate rights, but did not appeal the decision, nor did he submit new and material evidence within one year of the notification.  The April 1987 rating decision became final.

Thereafter, by a statement in support of claim dated in March 1997, the Veteran sought to reopen his service connection claim for a back disability.  Subsequently, by a June 1997 rating decision, the RO denied to reopen the Veteran's claim, finding that while new evidence was received, it was not material to substantiate the Veteran's claim.  The Veteran was notified of the decision by a June 1997 letter.  However, he did not initiate an appeal of the decision, nor did he submit any evidence suggesting disagreement with the decision within the one year appellate period.  Therefore, the June 1997 rating decision also became final. 

Thereafter, by a statement in support of claim dated in June 2008, the Veteran again sought to reopen his service connection claim for a back disability.  Though, by a November 2008 rating decision, the RO denied reopening the Veteran's claim, finding that no new and material evidence was received.  The Veteran was notified of the decision by a November 2008 rating decision.  However, he did not initiate an appeal of the decision, nor did he submit any evidence suggesting disagreement with the decision within the one year appellate period.  Therefore, the November 2008 rating decision became final. 

As noted above, the Veteran again sought to reopen his claim for a back disability in March 2015, and by a June 2015 rating decision, the RO granted the request to reopen and granted service connection for his back disability, and assigned a March 30, 2015 effective date, the date VA received the Veteran's most recent petition to reopen.  The Veteran filed a timely Notice of Disagreement in November 2015, in which he indicated that the effective date of his service connection claim should go back to his separation from active duty in 1981, since he filed his claim within a year of service separation.  As a result, this appeal ensued.  38 U.S.C. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100. 

The Board reviewed all relevant evidence and finds no basis under the law to award an effective date earlier than March 30, 2015 for the grant of service connection for a back disability.  Based on the procedural history as outlined above, the October 1982 rating decision, the Board's June 1983 decision, the April 1987 rating decision, the June 1997 rating decision, and the November 2008 rating decision became final.  Thus, the November 2008 rating decision is the last final rating decision on the Veteran's back claim. 

Significantly, the relevant regulation provides that any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application, in this case, March 30, 2015.  As indicated, finality determinations contained within the prior final decisions that denied service connection for a back disability can only be addressed through a claim of CUE as to those decisions.  See 38 U.S.C. §§ 5109A, 7111 (2012); 38 C.F.R. §§ 3.104, 3.105, 20.1400 (2017).  The Veteran has not claimed CUE in any of the relevant prior decisions as of the date of this decision. 

Additionally, no correspondence was received from the Veteran mentioning his back disability and/or indicating an intent to apply for service connection for a back disability between the issuance of the November 2008 decision (the date of the last final and binding decision denying claimed disability ) and March 30, 2015 (the date of his most recent petition to reopen).

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to them.  However, the only means of establishing an effective date earlier than March 30, 2015, in the instant case, would be to establish CUE in a prior final decision, which would constitute a separate request for benefits that has not yet been considered by the AOJ. 

In summary, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  As such, the RO has already assigned the earliest possible effective date for its grant of the reopened back disability claim, which was determined to be March 30, 2015.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Consequently, there is no legal basis upon which to grant an effective date prior to March 30, 2015, for the grant of service connection a back disability.  The Board is bound by the law governing the assignment of effective dates in its determination in this case.  See 38 U.S.C. § 7104(c).  The claim of entitlement to an effective date earlier than March 30, 2015, for the award of service connection for a back disability must be denied.

ORDER

An effective date earlier than March 30, 2015, for the award of service connection for a back disability is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


